        Case 1:20-cv-00737-MMS Document 14 Filed 10/27/20 Page 1 of 5




                         UNITED STATES COURT OF CLAIMS



Joshua J. Angel, on behalf of himself and all others
similarly situated,

                              Plaintiff,

               v.
                                                        Case No.: 20-737C
UNITED STATES DEPARTMENT OF TREASURY                    (Chief Judge Sweeney)
1500 PENNSYLVANIA AVENUE, N.W.
WASHINGTON, D.C. 20220,

                              Defendant.




PLAINTIFF’S UNOPPOSED MOTION TO TEMPORARILY SUSPEND BRIEFING ON
   PLAINTIFF’S MOTION FOR A CONTINUATION TO PERMIT DISCOVERY




                                                       Joshua J. Angel
                                                       Joshua J. Angel PLLC
                                                       2 Park Avenue
                                                       New York, New York 10016
                                                       Telephone: 917-710-2107
                                                       Email: joshuaangelnyc@gmail.com
                                                       Plaintiff
         Case 1:20-cv-00737-MMS Document 14 Filed 10/27/20 Page 2 of 5




       Pursuant to Rules 6(b), 6.1, and 7 of the Rules of the United States Court of Federal Claims

(RCFC), Plaintiff, Joshua J. Angel, respectfully requests that this Court temporarily suspend

briefing on Plaintiff’s motion for a continuance to permit discovery (ECF # 10) until after the

Supreme Court of the United States issues its decision in Mnuchin v. Collins, No. 19-563, and

Collins v. Mnuchin, No. 19-422 (collectively, “Collins”).1 As explained below, good cause exists

to grant such relief. No previous request has been filed seeking the suspension of briefing on

Plaintiff’s motion for a continuance to permit discovery.2 Counsel for Defendant consents to the

relief requested.3

                                   PROCEDURAL HISTORY

       Plaintiff commenced this action on June 8, 2020, seeking redress for Defendant’s quarterly

instructions to the respective directors of the GSEs not to seek Treasury’s consent to declare

dividends to the holders of Junior Preferred Shares. See generally ECF # 1 (“Complaint”). To be

clear, the Complaint does not challenge the legality of the Third Amendment. Instead, Plaintiff

challenges Defendant’s conduct, relating to Defendant’s administration of the Third Amendment,

that was in violation of the Junior Preferred CODs and Defendant’s Implicit Guaranty thereof.

       On August 18, 2020, Defendant filed its motion to dismiss the Complaint for: (i) lack of

subject matter jurisdiction based on the statute of limitations under the Tucker Act; and (ii) failure

to state a claim upon which relief may be granted. See generally ECF # 7. Although Plaintiff does


1
  Capitalized terms used herein, unless otherwise noted, have the same meaning ascribed to them
in Plaintiff’s motion for a continuance to permit discovery (ECF # 10) and/or the Complaint (ECF
# 1).
2
  One previous request seeking enlargement of time for Defendant to respond to Plaintiff’s motion
for a continuance to permit discovery was previously filed. The Court granted that request and
extended Defendant’s time to respond by 29 days (until October 30, 2020).
3
 The parties propose that within thirty (30) days after the Supreme Court issues its decision in
Collins, the parties will submit a joint status report to the Court proposing further proceedings.
         Case 1:20-cv-00737-MMS Document 14 Filed 10/27/20 Page 3 of 5




not challenge the legality of the Third Amendment, Defendant contends, among other things, that

Plaintiff’s claims are time-barred because they were not brought within six years of the Third

Amendment.

       On September 17, 2020, Plaintiff filed a motion for a continuation to permit discovery

(ECF # 10). On September 18, 2020, the Court stayed further consideration of Defendant’s motion

to dismiss “until further order of the court.” ECF # 11.4 Thereafter, the Court granted Defendant’s

unopposed motion for an extension of time, until October 30, 2020, to file its response to Plaintiff’s

motion for a continuance to permit discovery. ECF # 13.

                                    THE COLLINS ACTION

       The Collins case now before the Supreme Court is one of many cases filed in district courts

seeking to invalidate the Third Amendment on various grounds, including whether the FHFA

exceeded its statutory authority when it agreed to the Third Amendment, and whether FHFA itself

was unconstitutionally structured. U.S. Pet., Mnuchin v. Collins, No. 19-563 (S.Ct.). In addition,

the government has asked the Supreme Court to revisit the Fifth Circuit’s holding that FHFA

retains its government character when it acts as a conservator. See U.S. Opp., Collins v. Manuchin,

No. 19-422 (S.Ct.). As a result, the Supreme Court is likely to address these and other statutory

and constitutional challenges to the Third Amendment when it renders its decision in Collins. Oral

argument is scheduled for December 9, 2020.

                                           ARGUMENT

       As noted above, Plaintiff is seeking redress for Defendant’s breach of contract and breach

of the covenant of good faith and fair dealing based on Defendant’s quarterly instructions to the



4
 The parties agree that the present motion does not seek to alter the Court’s Order (ECF # 11)
suspending briefing relating to Defendant’s motion to dismiss.
                                                  2
         Case 1:20-cv-00737-MMS Document 14 Filed 10/27/20 Page 4 of 5




respective directors of the GSEs not to seek Treasury’s consent to declare dividends to the holders

of Junior Preferred Shares. See generally ECF # 1 (“Complaint”). To be clear, the Complaint does

not challenge the legality of the Third Amendment. Instead, Plaintiff challenges Defendant’s

conduct, relating to Defendant’s administration of the Third Amendment, which was in violation

of the Junior Preferred CODs and Defendant’s Implicit Guaranty thereof.

       In resolving the statutory and constitutional challenges raised in Collins, the Supreme Court

is virtually certain to decide one or more issues that may impact this Court’s resolution of

Plaintiff’s motion for a continuation and/or Defendant’s motion to dismiss. In fact, a key issue to

be resolved in Collins is whether the FHFA is constitutionally structured and if not, whether FHFA

lacked the authority to enter into the Third Amendment in the first place.

       In the Complaint here, Plaintiff does not contest the legality of the Third Amendment, but

Plaintiff has asserted, inter alia, that the GSE Junior Preferred Shares are covered by a federal

government Implicit Guaranty of timely payment of declared dividends, which is contractually

binding by reason of, among other things, the use of the Implicit Guaranty in marketing the Junior

Preferred Shares. See generally Complaint (ECF # 1). Defendant disputes this. However, as

pointed out by the Court-Appointed Amicus Curiae in Collins the Implicit Guaranty is one of

reasons why the FHFA is structured correctly:

               1. The GSEs re not ordinary businesses. Fannie and Freddie, for
               example, enjoy exemptions from regulation and taxation …, and
               special borrowing rights from Treasury …. Before the housing
               crisis, the Congressional Budget Office valued such ‘subsidies’ at
               billions of dollars. … In fact, because “[m]ost purchasers of the
               GSEs’ debt securities believe that this debt is implicitly backed by
               the U.S. government,’ the subsidy may be worth ‘between $122 and
               $182 billion.’ … Without these ‘special privileges,’ Fannie and
               Freddie could well ‘be forced out of business.”

Brief for Court-Appointed Amicus Curiae, pp. 27-28.


                                                3
           Case 1:20-cv-00737-MMS Document 14 Filed 10/27/20 Page 5 of 5




       Moreover, at a minimum, the Supreme Court decision in Collins should help to narrow

discovery and other issues likely to arise here.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the Court grant this

unopposed motion and temporarily suspend briefing relating to Plaintiff’s motion for a

continuance to permit discovery (ECF # 10) until after the Supreme Court issues its decision in

Collins.

Date: October 26, 2020                                 Respectfully submitted,


                                                       s/ Joshua J. Angel
                                                       Joshua J. Angel
                                                       Joshua J. Angel PLLC
                                                       2 Park Avenue
                                                       New York, New York 10016
                                                       Telephone: 917-710-2107
                                                       Plaintiff




                                                   4
